DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/20/2020. The amendments filed on 11/20/2020 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dascal et al. (U.S. Pub. No. 10172582) hereinafter Dascal, in view of Prause et al. (U.S. Pat. No. 6148095) hereinafter Prause.  
Regarding claim 1, primary reference Dascal teaches:
Apparatus (abstract) comprising: 
an endoluminal device that comprises one or more radiopaque portions and that is configured to move through a lumen of a subject (col 2, lines 11-20, “methods of 
a radiographic imaging device configured to acquire a sequence of radiographic images of a portion of a subject's body in which the lumen is disposed, during movement of the endoluminal device through the lumen (col 2, lines 11-20, x-ray images as well as angiography images which are radiographic imaging devices; col 3, lines 19-26, “plurality of angiography frames”, lines 52-67 “plurality of frames of angiography imaging data”; col 16, lines 47-67, “in one embodiment the x-rays are obtained during pullback intravascular probe through an artery”; col 21, lines 6-67, “when a metallic wire is moved in the x-ray scan area an automatic trajectory extraction can be applied”, “the steps of the process flow can be performed for an x-ray image such as an angiography image or a plurality of images such as an angiography sequence or cine”; “in one embodiment, the structures being elongated include one or more of vessels, guidewires, ribs or other edge containing elements in the image data.” Col 22, lines 1-67 further describe the process of filtering images to obtain a set of images with a lumen and endoluminal device; col 23, lines 12-63, describe the pullback of a intravascular imaging system); 

at least one computer processor (col 15, lines 45-67, col 16, lines 1-17, “processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors”) configured to: 
analyze the sequence of radiographic images to identify a set of radiopaque features in the sequence of radiographic images (col 21, lines 6-67, “a method is provided for detecting the location of wires, such as thin metallic wires, on x-ray images, for example, x-ray angiography”, “the structures being elongated include one or more of vessels, guidewires, ribs or other edge containing elements in the image data”, guidewire W is visible in the angiography image of figure 10 and is thus considered to be a radiopaque feature. Other elements include A1, A2, B1, and B2 which are other radiopaque features in the image; col 22, lines 1-67 describe additional processing steps on the radiographic images of the wire and vessel structures); 
generate a first closed shape comprising the set of radiopaque features (col 21, lines 6-67, and col 22, lines 1-67; Specifically col 22, lines 8-24, the process includes a specific “ridge enhancing filter” that is applied to the angiography image to create the closed shape of the guidewire W as shown in figure 11B which is reproduced below. This shape of the guidewire is considered to be a “first closed shape” that corresponds similarly to the closed shape of figure 3B of the applicant’s drawings. This shape as shown in figure 11B is based on the raw angiography image with smoothing of figure 10 and the morphological filtered image of figure 11A); 

    PNG
    media_image1.png
    233
    501
    media_image1.png
    Greyscale

generate a second closed shape based on the first closed shape, wherein the second closed shape comprises only a set of locations at which the one or more radiopaque portions of the endoluminal device were imaged during the movement of the endoluminal device through the lumen (col 21, lines 6-67, and col 22, lines 1-67 provide an overview of the filtering process that generates the shape of the wire “w” and provides the first and second closed shapes; Specifically col 22, lines 25-48 describe the further processing of the image regions and shapes using a “adaptive thresholding” step that rejects image areas with intensity values that are not of interest. Figure 12, which is shown below, shows the second closed shape of the guidewire “w” that is based on the processed image shape of figure 11B. This shape is based on wear radiopaque portions of the guidewire were present during movement of the endoluminal device as described at col 21, lines 34-36 and col 22, lines 27-30. This processing step is continued in lines 38-67 and figure 13 which shows “only a first set of locations at which the one or more radiopaque portions of the endoluminal device were imaged” as 

    PNG
    media_image2.png
    496
    394
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    568
    412
    media_image3.png
    Greyscale


a center line of the second closed shape (col 21, lines 17-19, “produce stable and consistent vessel centerlines in multiple frames”; col 22, lines 61-67, “one or more endpoints P1 and P2 can be used to set an endpoint of a vessel centerline”); and 
generate, on the output device, an output image including the lumen and the estimated endoluminal path (col 16, lines 25-30, “the data collection system 2 can include one or more displays 7 to show angiography frames of data”; col 21, lines 6-67, and col 22, lines 1-67 describe the processing steps using the method with figure 9 step 
Primary reference Dascal fails to teach:
estimate an endoluminal path of the device through the lumen, based upon a center line of the second closed shape
	However, the analogous art of Prause of a reconstruction method of tubular vessels within the body (abstract) teaches:
estimate an endoluminal path of the device through the lumen, based upon a center line of the second closed shape (figure 6; col 10, lines 22-67; col 11, lines 1-46, “the lumen centerline is a less accurate but available approximation of the pullback path”; note that the Dascal reference teaches the limitation of a center line generation, but fails to specifically indicate that a center line correlates to an estimate of an endoluminal path of the device. Prause teaches that using the centerline as an estimate for device pullback path is an available approximation); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combined the lumen imaging and path identification device of Dascal with the endoluminal path estimation as taught by Prause because it enables the user to more easily determine the endoluminal device path when the overall lumen shape is not available due to catheter overshadowing (col 10, lines 63-67; col 11, lines 1-5). 
Regarding claim 18, primary reference Dascal teaches:
A computer software product, for use with an endoluminal device that includes one or more radiopaque portions and that moves through a lumen of a subject (col 2, 
analyzing the sequence of radiographic images to identify a set of radiopaque features in the sequence of radiographic images (col 21, lines 6-67, “a method is provided for detecting the location of wires, such as thin metallic wires, on x-ray images, for example, x-ray angiography”, “the structures being elongated include one or more of vessels, guidewires, ribs or other edge containing elements in the image data”, guidewire W is visible in the angiography image of figure 10 and is thus considered to be a radiopaque feature. Other elements include A1, A2, B1, and B2 which are other radiopaque features in the image; col 22, lines 1-67 describe additional processing steps on the radiographic images of the wire and vessel structures); 
generating a first closed shape comprising the set of radiographic features (col 21, lines 6-67, and col 22, lines 1-67; Specifically col 22, lines 8-24, the process includes a specific “ridge enhancing filter” that is applied to the angiography image to create the closed shape of the guidewire W as shown in figure 11B which is reproduced below. This shape of the guidewire is considered to be a “first closed shape” that corresponds similarly to the closed shape of figure 3B of the applicant’s drawings. This shape as shown in figure 11B is based on the raw angiography image with smoothing of figure 10 and the morphological filtered image of figure 11A); 

    PNG
    media_image1.png
    233
    501
    media_image1.png
    Greyscale

generating a second closed shape based on the first closed shape, wherein the second closed shape comprises only a set of locations at which the one or more radiopaque portions of the endoluminal device were imaged during the movement of the endoluminal device through the lumen (col 21, lines 6-67, and col 22, lines 1-67 provide an overview of the filtering process that generates the shape of the wire “w” and provides the first and second closed shapes; Specifically col 22, lines 25-48 describe the further processing of the image regions and shapes using a “adaptive thresholding” step that rejects image areas with intensity values that are not of interest. Figure 12, which is shown below, shows the second closed shape of the guidewire “w” that is based on the processed image shape of figure 11B. This shape is based on wear radiopaque portions of the guidewire were present during movement of the endoluminal device as described at col 21, lines 34-36 and col 22, lines 27-30. This processing step is continued in lines 38-67 and figure 13 which shows “only a first set of locations at which the one or more radiopaque portions of the endoluminal device were imaged” as 

    PNG
    media_image2.png
    496
    394
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    568
    412
    media_image3.png
    Greyscale

a center line of the second closed shape (col 21, lines 17-19, “produce stable and consistent vessel centerlines in multiple frames”; col 22, lines 61-67, “one or more endpoints P1 and P2 can be used to set an endpoint of a vessel centerline”); and 
generating, on an output device, an output image including the lumen and the estimated endoluminal path (col 16, lines 25-30, “the data collection system 2 can include one or more displays 7 to show angiography frames of data”; col 21, lines 6-67, and col 22, lines 1-67 describe the processing steps using the method with figure 9 step 
Primary reference Dascal fails to teach:
estimating an endoluminal path of the device through the lumen based upon a center line of the second closed shape; and 
	However, the analogous art of Prause of a reconstruction method of tubular vessels within the body (abstract) teaches:
estimating an endoluminal path of the device through the lumen based upon a center line of the second closed shape (figure 6; col 10, lines 22-67; col 11, lines 1-46, “the lumen centerline is a less accurate but available approximation of the pullback path”; note that the Dascal reference teaches the limitation of a center line generation, but fails to specifically indicate that a center line correlates to an estimate of an endoluminal path of the device. Prause teaches that using the centerline as an estimate for device pullback path is an available approximation); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combined the lumen imaging and path identification device of Dascal with the endoluminal path estimation as taught by Prause because it enables the user to more easily determine the endoluminal device path when the overall lumen shape is not available due to catheter overshadowing (col 10, lines 63-67; col 11, lines 1-5). 
Regarding claim 19, primary reference Dascal teaches:
A method (abstract) comprising: 

acquiring a plurality of endoluminal data sets from respective locations along the lumen, using the endoluminal data-acquisition device (col 2, lines 11-20, x-ray images as well as angiography images which are radiographic imaging devices; col 3, lines 19-26, “plurality of angiography frames”, lines 52-67 “plurality of frames of angiography imaging data”; col 16, lines 47-67, “in one embodiment the x-rays are obtained during pullback intravascular probe through an artery”; col 21, lines 6-67, “when a metallic wire is moved in the x-ray scan area an automatic trajectory extraction can be applied”, “the steps of the process flow can be performed for an x-ray image such as an angiography image or a plurality of images such as an angiography sequence or cine”; “in one embodiment, the structures being elongated include one or more of vessels, guidewires, ribs or other edge containing elements in the image data.” Col 22, lines 1-67 further describe the process of filtering images to obtain a set of images with a lumen and endoluminal device; col 23, lines 12-63, describe the pullback of a intravascular imaging system); 

analyzing the sequence of extraluminal images to identify a set of radiopaque features in the set of radiographic images (col 21, lines 6-67, “a method is provided for detecting the location of wires, such as thin metallic wires, on x-ray images, for example, x-ray angiography”, “the structures being elongated include one or more of vessels, guidewires, ribs or other edge containing elements in the image data”, guidewire W is visible in the angiography image of figure 10 and is thus considered to be a radiopaque feature. Other elements include A1, A2, B1, and B2 which are other radiopaque features in the image; col 22, lines 1-67 describe additional processing steps on the radiographic images of the wire and vessel structures); 


    PNG
    media_image1.png
    233
    501
    media_image1.png
    Greyscale

generating a second closed shape based on the first closed shape, wherein the second closed shape comprises only a set of locations at which one or more radiopaque portions of the endoluminal device were imaged during the acquiring of the plurality of endoluminal data sets (col 21, lines 6-67, and col 22, lines 1-67 provide an overview of the filtering process that generates the shape of the wire “w” and provides the first and second closed shapes; Specifically col 22, lines 25-48 describe the further 

    PNG
    media_image2.png
    496
    394
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    568
    412
    media_image3.png
    Greyscale

a center line of the second closed shape (col 21, lines 17-19, “produce stable and consistent vessel centerlines in multiple frames”; col 22, lines 61-67, “one or more endpoints P1 and P2 can be used to set an endpoint of a vessel centerline”); and 
using at least one computer processor, coregistering respective endoluminal data sets to respective locations along the estimated path of the lumen without requiring a user to input, to the computer processor, an indication of a shape of the path of the lumen (col 16, lines 25-30, “the data collection system 2 can include one or more 
Primary reference Dascal fails to teach:
estimating a path of the lumen based upon a center line of the second closed shape; and 
	However, the analogous art of Prause of a reconstruction method of tubular vessels within the body (abstract) teaches:
estimating a path of the lumen based upon a center line of the second closed shape (figure 6; col 10, lines 22-67; col 11, lines 1-46, “the lumen centerline is a less accurate but available approximation of the pullback path”; note that the Dascal reference teaches the limitation of a center line generation, but fails to specifically indicate that a center line correlates to an estimate of an endoluminal path of the device. Prause teaches that using the centerline as an estimate for device pullback path is an available approximation); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combined the lumen imaging and path identification device of Dascal with the endoluminal path estimation as taught by Prause because it enables the user to more easily determine the endoluminal device path when the overall lumen shape is not available due to catheter overshadowing (col 10, lines 63-67; col 11, lines 1-5). 
Claims 2-4, 6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dascal, in view of Prause as applied to claim 1 above, and further in view of Venkatraghavan (WO 2014124447) hereinafter Venkatraghavan.
Regarding claim 2, the combined references of Dascal and Prause teach all of the limitations of claim 1. Primary reference Dascal further fails to teach:
wherein the lumen undergoes motion, and wherein the computer processor is configured to estimate the endoluminal path of the device through the lumen that undergoes motion
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:
wherein the lumen undergoes motion (paragraph [0063], lines 1-5; paragraph [0081], lines 1-10; paragraph [0110], lines 1-8), and wherein the computer processor is configured to estimate the endoluminal path of the device through the lumen that undergoes motion (paragraph [0151], lines 12-18; paragraph [0181] through paragraph [0188]; Point Correspondences, Co-registration and Linear Map Generation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal and Prause with the lumen undergoing a motion throughout imaging as taught by Venkatraghavan because motion in target arteries may occur due to cardiac or respiratory cycles and providing an imaging algorithm for these regions provides a more accurate image to the surgeon ([0081]; [0110]). 
Regarding claim 3, the combined references of Dascal and Prause teach all of the limitations of claim 1. Primary reference Dascal further fails to teach:

by accounting for a change in a position of the portion of the subject's body between acquisition of the additional image and acquisition of the sequence of radiographic images
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:
wherein the computer processor is configured, based upon the estimated endoluminal path, to register a current position of the portion of the subject's body to an additional image of the portion of the subject's body (paragraph [0072], lines 3-20), 
by accounting for a change in a position of the portion of the subject's body between acquisition of the additional image and acquisition of the sequence of radiographic images (paragraph [0072], lines 11-20; paragraph [0074], lines 1-2; figure 31 shows the change in position between two different specific movement phases of the patient’s body; paragraph [0081], lines 1-10, the algorithm accounts for position changes; also paragraph [0185], lines 1-9 describe movement due to either organ motion or physical motion of the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal and Prause with the account of the change in position of the subject’s body as taught by Venkatraghavan because movement phases of the body serve as anchor points or points of inflection that may move or be preserved 
Regarding claim 4, the combined references of Dascal and Prause teach all of the limitations of claim 1. Primary reference Dascal further fails to teach:
wherein the computer processor is configured to determine an extent of foreshortening of respective portions of the endoluminal path of the device through the lumen, by analyzing the sequence of radiographic images
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:
wherein the computer processor is configured to determine an extent of foreshortening of respective portions of the endoluminal path of the device through the lumen, by analyzing the sequence of radiographic images (paragraph [0073], lines 1-10; paragraph [0186], lines 13-22; paragraph [0198], lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal and Prause with the determination of foreshortening as taught by Venkatraghavan because it can determine the actual physical distance of the axis of the artery from the observed pixel distance within an image ([0073]). 
Regarding claim 6, the combined references of Dascal and Prause teach all of the limitations of claim 1. Primary reference Dascal further fails to teach:
wherein the computer processor is configured to generate the closed shape by:

defining the sub-set as the set of locations at which the one or more radiopaque portions of the endoluminal device were disposed during the movement of the endoluminal device through the lumen
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:
wherein the computer processor is configured to generate the closed shape by:
identifying a sub-set of the set of locations at which the one or more radiopaque portions of the endoluminal device were imaged, such that each member of the sub-set is disposed within a given distance from at least one other member of the sub-set (paragraph [0149], lines 1-12; paragraph [0150], lines 1-10; paragraph [0182] through paragraph [0184]) and
defining the sub-set as the set of locations at which the one or more radiopaque portions of the endoluminal device were disposed during the movement of the endoluminal device through the lumen (paragraph [0194], lines 1-10; paragraph [0195], lines 1-13; the relative distances between imaged radiopaque portions and the actual distances are used to calculate the movement along a non-linear path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal and Prause with the determination of locations and distancing between them as taught by Venkatraghavan because the length 
Regarding claim 9, the combined references of Dascal and Prause teach all of the limitations of claim 1. Primary reference Dascal further fails to teach:
wherein the endoluminal device comprises an endoluminal data-acquisition device configured to acquire a plurality of endoluminal data sets at respective locations along the lumen, and 
wherein the computer processor is configured to register respective endoluminal data sets to respective locations along the estimated endoluminal path of the device through the lumen
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:
wherein the endoluminal device comprises an endoluminal data-acquisition device configured to acquire a plurality of endoluminal data sets at respective locations along the lumen (paragraph [0077], lines 1-13; paragraph [0078], lines 1-17; paragraph [0124], lines 1-18; paragraph [0125], lines 1-16; the lumen assessment device is considered to be the data-acquisition device), and 
wherein the computer processor is configured to register respective endoluminal data sets to respective locations along the estimated endoluminal path of the device through the lumen (paragraph [0112], lines 1-11; paragraph [0124], lines 1-18; paragraph [0125], lines 1-16; paragraph [0150], lines 1-10; paragraph [0151], lines 1-18).

Regarding claim 10, the combined references of Dascal, Prause, and Venkatraghavan teach all of the limitations of claim 9. Primary reference Dascal further fails to teach:
wherein the computer processor is configured to:
receive an image of the lumen in which the lumen is visible; and 
register respective endoluminal data sets to respective locations along the lumen in the received image, based upon the registering of the respective endoluminal data sets to the respective locations along the estimated endoluminal path of the device through the lumen
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:
wherein the computer processor (paragraph [0064], lines 20-21) is configured to:
receive an image of the lumen in which the lumen is visible (paragraph [0167] – [0168]; figures 43A shows an image with the lumen clearly visible; paragraph [0170]); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal, Prause, and Venkatraghavan with the determination of locations and distancing between them as taught by Venkatraghavan because the length changes between different sections of the vessel and the foreshortening angles impact the calculated displacement and incorporating the movement of the device through the lumen improves accuracy of distance determination ([0195]). 
Regarding claim 11, the combined references of Dascal, Prause, and Venkatraghavan teach all of the limitations of claim 9. Primary reference Dascal further fails to teach:
wherein the computer processor is configured to determine diameters of the lumen at respective locations along the estimated endoluminal path of the device through the lumen, 
based upon the registering of the respective endoluminal data sets to the respective locations along the estimated endoluminal path of the device through the lume

wherein the computer processor is configured to determine diameters of the lumen at respective locations along the estimated endoluminal path of the device through the lumen (paragraph [0173], Blood Vessel Diameter Measurement, paragraph [0174], paragraph [0175], paragraph [0176], paragraph [0177]), 
based upon the registering of the respective endoluminal data sets to the respective locations along the estimated endoluminal path of the device through the lumen (paragraph [0175]; paragraph [0176]; marker positions in different locations is considered to be the endoluminal data sets referenced to the skeleton of the blood vessel lumen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal, Prause, and Venkatraghavan with the determination of locations and distancing between them as taught by Venkatraghavan because the length changes between different sections of the vessel and the foreshortening angles impact the calculated displacement and incorporating the movement of the device through the lumen improves accuracy of distance determination ([0195]). 
Regarding claim 12, the combined references of Dascal, Prause, and Venkatraghavan teach all of the limitations of claim 11. Primary reference Dascal further fails to teach:

However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:
wherein the computer processor is configured to identify a location of a lesion along the estimated endoluminal path of the device through the lumen, based upon the determined diameters of the lumen (paragraph [0224], Lesion Delineators, paragraph [0225], lines 1-11; figure 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal, Prause, and Venkatraghavan with the determination of lesions as taught by Venkatraghavan because the lumen diameter measurement can directly represent the possibility of a lesion and thus provides the user with relevant lesion locations ([0225]). 
Regarding claim 13, the combined references of Dascal and Prause teach all of the limitations of claim 1. Primary reference Dascal further fails to teach:
  wherein the computer processor is configured to generate the closed shape by generating a combined image in which the set of locations form an integrated set of locations, by overlaying, upon each other, images in which the radiopaque portions of the endoluminal device have been identified
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal and Prause with the generation of the closed shape as taught by Venkatraghavan because the shape and size of the lumen space changes due to motion such as cardiac or respiratory and overlaying portions from detected locations in multiple frames create tube-like metrics of pixels for determination of the overall vessel structure ([0144]). 
Regarding claim 14, the combined references of Dascal, Prause, and Venkatraghavan teach all of the limitations of claim 13. Primary reference Dascal further fails to teach:
wherein the computer processor is configured to generate the closed shape by:
identifying that one or more locations within the set of locations do not correspond to locations within the lumen, and excluding the one or more locations from the closed shape
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:

identifying that one or more locations within the set of locations do not correspond to locations within the lumen, and excluding the one or more locations from the closed shape (paragraph [0070], lines 4-7; paragraph [0071] lines 8-11, narrowing down of segments and providing physical constraints is considered excluding locations of the combined image; paragraph [0077], lines 10-13, other radio-opaque markers/features are incorporated in co-registration; paragraph [0114], the exclusion of foreign objects such as pacemaker leads is considered to be excluding detected locations within the first set of locations and excluding them from the second set. This are detected elements that don’t correspond to the lumen path.; paragraphs [0150], [0153], and [0154] discuss in more detail the detection of marker features are not where the device was disposed and the process of excluding spatial locations to identify the path of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal and Prause with the exclusion of certain locations from the closed shape as taught by Venkatraghavan because the other imaging artifacts such as pacemaker leads can decrease image quality and narrowing the image to the target regions and objects provides a better image for physicians. 
Regarding claim 15, the combined references of Dascal, Prause, and Venkatraghavan teach all of the limitations of claim 13. Primary reference Dascal further fails to teach:

estimating that the endoluminal path of the device through the lumen was along the identified curve
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:
wherein the computer processor is configured to estimate the endoluminal path of the device through the lumen by identifying a curve that defines the set of locations within the combined image (paragraph [0063], lines 3-5; paragraph [0066], lines 1-6; paragraph [0072], lines 10-20; figure 1, shows 2-D curve to linear representation; figure 11, shows a combined image; figure 12 shows curved path identification) and 
estimating that the endoluminal path of the device through the lumen was along the identified curve (paragraph [0139], lines 1-10; paragraph [0147], lines 1-11; figures 12 and 13 show the process of estimating the path of the device through the imaged lumen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal and Prause with the estimation of the endoluminal path as taught by Venkatraghavan because the curve provides a surgical team with a diagnostic visualization of physiological structure that provides insight into diseases effecting the shape and path of an artery. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dascal, in view of Prause as applied to claim 1 above, and further in view of Venkatraghavan, in further view of Dascal et al. (U.S. Pub. No. 20140270436) hereinafter Dascal II. 
Regarding claim 5, the combined references of Dascal and Prause teach all of the limitations of claim 1. Primary reference Dascal further fails to teach:
wherein the lumen undergoes cyclical motion as a result of a physiological cycle of the subject
However, the analogous art of Venkatraghavan of a system for co-registering objects of a lumen in multiple image frames (abstract) teaches:
wherein the lumen undergoes cyclical motion as a result of a physiological cycle of the subject (paragraph [0063], lines 1-5; paragraph [0081], lines 1-10; paragraph [0110], lines 1-8; the physiological cycle is the heart cycle (cardiac motion)), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the lumen imaging and path identification device of Dascal and Prause with the account of the change in position of the subject’s body as taught by Venkatraghavan because movement phases of the body serve as anchor points or points of inflection that may move or be preserved throughout a movement cycle. By incorporating these movement changes, the algorithm can provide better mapping of the lumen profile ([0072]). 
Primary reference Dascal further fails to teach:
wherein the computer processor is configured to generate the closed shape by identifying a sub-set of the set of locations at which the one or more radiopaque 
However, the analogous art of Dascal II of a processing method for registering angiography images and elements (abstract) teaches:
wherein the computer processor is configured to generate the closed shape by identifying a sub-set of the set of locations at which the one or more radiopaque portions of the endoluminal device were imaged at a given phase of the subject's physiological cycle ([0068]; [0070]; [0071]; [0073]; [0087]-[0088], “fast pullback motion combined with fast cardiac motion”; [0111], detecting of guidewire without contrast agent”; [0119]; [0120]; [0121]; [0143]; [0144]; [0145]; [0146]; [0147]; figures 6C, 6D, 6E, and 6F; Figure 6G; [0101] indicates tracking throughout the cardiac cycle; [0102]; [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumen imaging and path identification device of Dascal, Prause, and Venkatraghavan with the generation of a images at different phases of movement as taught by Dascal II because imaging dyes and other contrast agents that are traditionally used in fluoroscopic imaging systems to determine lumen shape may interfere with other non-invasive imaging modalities and therefore utilizing an algorithm-based guidewire measurement method reduces imaging artifacts and errors ([0005]). 
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dascal, in view of Prause as applied to claim 1 above, and further in view of Holsing et al. (U.S. Pub. No. 20130223702) hereinafter Holsing. 

wherein the computer processor is configured to:
receive an image of the lumen in which the lumen is visible (col 21, lines 6-67 and col 22, lines 1-67; figures 10-13 show images with the lumen clearly visible of the vessel with a wire within it); 
Primary reference Dascal fails to teach: 
receive an indication of a center-line of the lumen within the received image of the lumen
register respective locations along the estimated endoluminal path of the device through the lumen to respective locations along the center-line of the lumen within the received image of the lumen
However, the analogous art of Holsing of developing a volumetric image of a body lumen using an endoluminal device (abstract) teaches: 
receive an indication of a center-line of the lumen within the received image of the lumen (paragraph [0095], lines 6-37; paragraph [0124]; paragraph [0127]; figures 3A and 3B); and 
register respective locations along the estimated endoluminal path of the device through the lumen to respective locations along the center-line of the lumen within the received image of the lumen (paragraph [0095], lines 6-37; paragraph [0124], lines 1-10; paragraph [0127], lines 1-8;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined lumen imaging and 
Regarding claim 8, the combined references of Dascal and Prause teach all of the limitations of claim 1. Primary reference Dascal further teaches:
wherein the computer processor is configured:
to receive an image of the lumen in which the lumen is visible (col 21, lines 6-67 and col 22, lines 1-67; figures 10-13 show images with the lumen clearly visible of the vessel with a wire within it); and 
Primary reference Dascal fails to teach: 
to receive an indication of a center-line of the lumen within the received image of the lumen 
to estimate the endoluminal path of the device through the lumen using the closed shape in combination with the lumen center-line
However, the analogous art of Holsing of developing a volumetric image of a body lumen using an endoluminal device (abstract) teaches: 
to receive an indication of a center-line of the lumen within the received image of the lumen (paragraph [0095], lines 6-37; paragraph [0124]; paragraph [0127]; figures 3A and 3B), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined lumen imaging and path identification device of Dascal and Prause with the center-line detection feature as taught by Holsing because tracking the centerline can provide physicians and healthcare professionals with important information of whether the surgical instrument strays from the desired path which could lead to punctures of vessels or airways (paragraph [0095], lines 17-24). 
Regarding claim 16, the combined references of Dascal and Prause teach all of the limitations of claim 1. Primary reference Dascal further fails to teach:
wherein the computer processor is configured to estimate a location of a center-line of the lumen based upon the estimated endoluminal path of the device
However, the analogous art of Holsing of developing a volumetric image of a body lumen using an endoluminal device (abstract) teaches: 
wherein the computer processor is configured to estimate a location of a center-line of the lumen based upon the estimated endoluminal path of the device (paragraph [0095], lines 6-37; paragraph [0124], lines 1-10; paragraph [0127], lines 1-8;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined lumen imaging and path identification device of Dascal and Prause with the center-line detection feature as taught by Holsing because tracking the centerline can provide physicians and 
Regarding claim 17, the combined references of Dascal, Prause, and Holsing teach all of the limitations of claim 16. Primary reference Dascal further teaches:
wherein the computer processor is configured to estimate the location of the center-line of the lumen by:
receiving an image of the lumen in which the lumen is visible (col 21, lines 6-67 and col 22, lines 1-67; figures 10-13 show images with the lumen clearly visible of the vessel with a wire within it); and 
Primary reference Dascal fails to teach: 
estimating the location of the center-line with respect to the received image of the lumen, using the estimated endoluminal path of the device as an input for estimating the location of the center-line
However, the analogous art of Holsing of developing a volumetric image of a body lumen using an endoluminal device (abstract) teaches: 
estimating the location of the center-line with respect to the received image of the lumen, using the estimated endoluminal path of the device as an input for estimating the location of the center-line (paragraph [0095], lines 6-37; paragraph [0124], lines 1-10; paragraph [0127], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined lumen imaging and path identification device of Dascal, Prause, and Holsing with the center-line detection . 

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                     

/MICHAEL J TSAI/Primary Examiner, Art Unit 3785